           Case 1:19-cv-01743-PGG Document 32 Filed 03/02/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DPC NEW YORK, INC.,

                           Plaintiff,
                                                                     ORDER
             - against -
                                                               19 Civ. 1743 (PGG)
SCOTTSDALE INSURANCE COMPANY,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference scheduled for March 25, 2021 is adjourned to April 15, 2021 at

10:30 a.m. The conference will proceed by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the access

code 6212642. The press and public may obtain access to the telephone conference by dialing the

same number and using the same access code. The Court is holding multiple telephone conferences

on this date. The parties should call in at the scheduled time and wait on the line for their case to be

called. At that time, the Court will un-mute the parties’ lines. Two days before the conference, the

parties must email Michael_ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       March 2, 2021
Case 1:19-cv-01743-PGG Document 32 Filed 03/02/21 Page 2 of 2




                              2
